UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2014 Date of reporting period :	December 1, 2013 — November 30, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: PutnamShort-Term MunicipalIncome Fund Annual report11 | 30 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Important notice regarding Putnam’s privacy policy 17 Trustee approval of management contract 18 Financial statements 23 Federal tax information 47 Shareholder meeting results 48 About the Trustees 49 Officers 51 Consider these risks before investing: The value of bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Tax-exempt bonds may be issued under the Internal Revenue Code only by limited types of issuers for limited types of projects. As a result, the fund’s investments may be focused in certain market segments and be more vulnerable to fluctuations in the values of the securities it holds than a more broadly invested fund. Interest the fund receives might be taxable. Capital gains, if any, are taxed at the federal and, in most cases, state levels. For some investors, investment income may be subject to the federal alternative minimum tax. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: At the start of 2015, the U.S. economy appears to be on firm footing. The nation’s unemployment rate has fallen substantially, while gross domestic product expanded in the second and third quarters of 2014. Over the course of 2014, U.S. stocks advanced, and many areas of the bond markets delivered positive results, including tax-exempt bonds, which benefited from solid investor demand. U.S. consumers are also seeing an unexpected increase in disposable income thanks to the drop in energy prices over the past several months. While supportive of U.S. growth, lower energy prices unfortunately pose economic difficulties to a number of oil-exporting countries. In addition, Europe, China, and Japan are attending to policy measures to help restore economic vigor. Since the Federal Reserve concluded its quantitative easing program in the fall of 2014, the major policy question for the United States is when the central bank will raise short-term interest rates. A move in mid-2015 appears likely, according to comments from Fed officials. Rising rates could generate a potential headwind for fixed-income securities and markets more broadly. The first months of the new year may be a good time to meet with your financial advisor to ensure that your portfolio is properly diversified and aligned with your objectives and risk tolerance. Putnam offers a wide range of strategies for all environments, as well as new ways of thinking about building portfolios for both the opportunities and the risks in today’s markets. As always, thank you for investing with Putnam. Respectfully yours, Robert L. ReynoldsPresident and Chief Executive OfficerPutnam Investments Jameson A. BaxterChair, Board of Trustees January 13, 2015 Performance snapshot Annualized total return (%) comparison as of 11/30/14 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 1.00%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4     Short-Term Municipal Income Fund Interview with your fund’s portfolio manager Susan A. McCormack, CFA Susan, what was the municipal bond market environment like during the 12-month reporting period ended November30, 2014? For much of the reporting period, the macroeconomic backdrop and accommodative policies from central banks around the globe helped to keep interest rates low and drive municipal bond prices higher. In addition, technical factors also provided price support to municipal bonds, as strong investor demand continued to surpass supply. Against this backdrop, the asset class, as measured by the Barclays Municipal Bond Index, posted monthly gains during the reporting period, with the exception of December2013, and outperformed the Barclays U.S. Aggregate Bond Index, a measure of general bond market performance. However, while municipal bonds outperformed Treasuries, within the municipal bond universe, longer-maturity bonds led short- and intermediate-term bonds, and lower-quality securities outperformed higher-quality securities amid considerable volatility during the reporting period. How did Putnam Short-Term Municipal Income Fund perform against this backdrop? With the federal funds rate anchored near 0% since December2008, the short end of the yield curve has remained in a fairly narrow trading range for some time. By focusing on short-term investment-grade Broad market index and fund performance This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 11/30/14. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 15. Short-Term Municipal Income Fund     5 municipal bonds with average maturities of three years or less, however, the fund offered a more competitive tax-exempt yield than tax-free money market funds, but with less interest-rate sensitivity than longer-maturity municipal bonds. For the 12months ended November30, 2014, the fund generated slightly positive returns but lagged its benchmark, the Barclays 3-Year Municipal Bond Index, and the average return of its Lipper peer group. We attribute this result to the portfolio’s conservative low-volatility positioning in what we believe are high-quality, short-duration [a relatively low sensitivity to interest-rate changes] strategies, which limited the fund’s ability to compete with some of its higher-yielding competitors. Supply remains limited in the face of solid demand for municipal bonds. What is contributing to this trend? We believe the declining volume of new municipal bonds coming to market is due in part to state and local governments undertaking fewer projects while turning their fiscal attention toward funding employee pensions and other fixed costs in their budgets. This more modest level of supply has not kept pace with the demand from traditional tax-sensitive retail investors. In addition, crossover buyers and hedge fund investors appear to have also been drawn to the competitive yields and attractive relative value offered by this asset class rather than by its tax benefit. Therefore, while the municipal market was plagued by mutual fund outflows Sector allocations Allocations are shown as a percentage of the fund’s net assets as of 11/30/14. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6     Short-Term Municipal Income Fund “We believe the Fed’s actions, along with the direction of longer-term U.S. Treasuries, will highly influence municipal bond performance in 2015.” Susan McCormack in 2013, the market saw positive inflows to tax-free mutual funds in 2014. Tax-free high-yield and intermediate-term bond funds were the primary beneficiaries of this strong demand. With interest rates low and fundamental credit quality stable, there has been greater investor appetite for yields offered by the relatively riskier municipal bonds further out on the maturity spectrum as well as for those in the lower-rated, higher-yielding sectors. What strategies or holdings influenced the fund’s performance during the reporting period? While we looked for investments that allowed us to add what we believe was attractively priced yield to the fund, we kept the fund’s duration positioning below that of its Lipper peer group based on our interest-rate outlook. This included maintaining a slightly higher cash position in the portfolio to help shelter it from price pressures, given the risk of interest rates moving higher. We believed carrying slightly higher-than-average cash balances gave us greater flexibility to act swiftly when timely investment opportunities presented themselves. The portfolio remains invested primarily in a range of high-quality, short-term municipal Credit quality overview Credit qualities are shown as a percentage of the fund’s net assets as of 11/30/14. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating based on analysis of these agencies’ respective ratings criteria. Moody’s ratings are used in recognition of its prominence among rating agencies and breadth of coverage of rated securities. Ratings may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. Short-Term Municipal Income Fund     7 bonds from around the nation. During the period, the fund was weighted more toward essential service revenue bonds than general obligations [G.O.] bonds. Revenue bonds are typically issued by state and local governments to finance specific revenue-generating projects, and the projects’ receipts are used to service the debt. While we believe that conditions are improving at the state and local levels — and we were vigilant for investment opportunities — we continued to underweight local G.O.s relative to the Lipper peer group because these securities rely on the taxing power of the issuer and the health of the local economy to make payments on these bonds. From a credit-quality perspective, during much of the period we favored higher-quality municipal bonds rated Aa and Aaa because spreads on the short end of the curve were so tight, in our opinion, that investing in lower-rated municipal bonds did not offer attractive enough relative value. During the middle of the reporting period, we sold some of our higher-quality, lower-yielding bonds to manage cash flows from the portfolio. This slightly changed our positioning to have more of an overweight to bonds rated A and Baa by the end of the reporting period relative to the Lipper peer group. Relative to the fund’s benchmark, our sector overweights included continuing-care retirement communities, transportation, essential service utilities, and higher education. We also found select opportunities in the land sector to help add yield to the portfolio. Overall, this credit positioning helped fund performance. What factors are likely to influence the performance of municipal bonds in the coming months? While investors should stay mindful of the long-term potential for tax reform, we believe the most significant driver of municipal bond returns in the coming months will be the Federal Reserve’s interest-rate policy and its effect on demand for the asset class. The central bank’s decision to begin increasing its benchmark federal funds rate from near zero is expected to depend on the pace of the U.S. recovery, inflation, and further improvement in the labor market. At their closely watched meeting this past December, Fed officials modified their policy statement by adding that the Fed “can be patient” on the timing of rate increases. But questions about the timing of an increase are likely to dominate the public debate until the central bank implements its first rate hike. Accordingly, we believe the Fed’s actions, along with the direction of longer-term U.S. Treasuries, will highly influence the performance of municipal bonds in 2015. The decline in interest rates that we witnessed during the course of 2014 —and the resulting flattening of the yield curve — caused investments on the short-end of the yield curve to underperform their longer-maturity brethren. However, the short end of the yield curve has traditionally been perceived as a safe haven during periods of rising interest rates due to its lower duration. When rates do begin to rise, we believe more investors will reconsider the defensive advantages of owning these bonds, and prices could appreciate to reflect that renewed interest. Thank you, Susan, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. 8     Short-Term Municipal Income Fund Portfolio Manager Susan A. McCormack holds an M.B.A. from the Stanford Graduate School of Business at Stanford University and an A.B. from Dartmouth College. She joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Susan, your fund’s portfolio managers are Paul M. Drury, CFA, and Thalia Meehan, CFA. IN THE NEWS In the wake of the midterm elections, Congress has put fundamental tax reform back on the agenda. Legislative proposals include capping the tax-exempt interest income from municipal bonds at 28% for those in higher income brackets. Such a measure would seemingly diminish the appeal of municipal bonds for high-income investors. However, it is worth noting that the 101-year-old tax-exempt municipal bond market tends to favor the status quo, and similar legislation in recent years has failed to pass. A more imminent concern for bondholders is the Federal Reserve’s interest-rate increases, which are expected to rise above the near-zero benchmark for the first time since 2008. While the United States continues on its path of economic recovery, New York Federal Reserve Bank President William C. Dudley said it would be “reasonable” to expect the Fed to raise the interest rates in mid–2015. The timing and size of any interest-rate increases can have an impact on U.S. Treasuries, and thereby could influence future performance of municipal bonds. Short-Term Municipal Income Fund     9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended November 30, 2014, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 11/30/14 Class A Class B Class C Class M Class Y (inceptiondates) (3/18/13) (3/18/13) (3/18/13) (3/18/13) (3/18/13) Beforesalescharge Aftersalescharge BeforeCDSC AfterCDSC BeforeCDSC AfterCDSC Beforesalescharge Aftersalescharge Netassetvalue Life of fund 1.02% 0.01% 0.70% 0.20% 0.42% 0.42% 0.94% 0.18% 1.44% Annualaverage 0.60  0.01  0.41  0.12  0.25  0.25  0.55  0.11  0.85  1 year 0.61  –0.40  0.42  –0.58  0.21  –0.79  0.56  –0.19  0.86  Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 1.00% and 0.75% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 1.00% in the first year, declining over time to 0.50% in the second year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1.00% CDSC for the first year that is eliminated thereafter. Class Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 11/30/14 Barclays 3-Year Municipal Bond Index Lipper Short Municipal Debt Funds category average* Life of fund 2.33%    1.01%    Annual average 1.37     0.59     1 year 1.52     1.06     Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. *Over the 1-year and life-of-fund periods ended 11/30/14, there were 97 and 93 funds, respectively, in this Lipper category. 10     Short-Term Municipal Income Fund Change in the value of a $10,000 investment ($9,900 after sales charge) Cumulative total return from 3/18/13 to 11/30/14 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B shares would have been valued at $10,070 ($10,020 after contingent deferred sales charge). A $10,000 investment in the fund’s class C shares would have been valued at $10,042 and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,925 after sales charge) would have been valued at $10,018. A $10,000 investment in the fund’s class Y shares would have been valued at $10,144. Fund performance as of most recent calendar quarter Total return for periods ended 12/31/14 Class A Class B Class C Class M Class Y (inceptiondates) (3/18/13) (3/18/13) (3/18/13) (3/18/13) (3/18/13) Beforesalescharge Aftersalescharge BeforeCDSC AfterCDSC BeforeCDSC AfterCDSC Beforesalescharge Aftersalescharge Netassetvalue Life of fund 0.96% –0.05% 0.63% 0.13% 0.22% 0.22% 0.88% 0.12% 1.40% Annualaverage 0.54  –0.03  0.35  0.07  0.12  0.12  0.49  0.07  0.78  1 year 0.53  –0.47  0.34  –0.66  0.01  –0.99  0.48  –0.27  0.79  See the discussion following the fund performance table on page 10 for information about the calculation of fund performance. Short-Term Municipal Income Fund     11 Fund price and distribution information For the 12-month period ended 11/30/14 Distributions Class A Class B Class C Class M Class Y Number 12 12 12 12 12 Income 1 $0.041135 $0.022188 $0.000997 $0.036181 $0.066226 Capital gains 2 — Total $0.041135 $0.022188 $0.000997 $0.036181 $0.066226 Share value Beforesalescharge Aftersalescharge Netassetvalue Netassetvalue Beforesalescharge Aftersalescharge Netassetvalue 11/30/13 $10.02 $10.12 $10.02 $10.02 $10.02 $10.10 $10.02 11/30/14 10.04 10.14 10.04 10.04 10.04 10.12 10.04 Current rate (end of period) Beforesalescharge Aftersalescharge Netassetvalue Netassetvalue Beforesalescharge Aftersalescharge Netassetvalue Current dividend rate 3 0.56% 0.55% 0.36% 0.01% 0.51% 0.50% 0.81% Taxable equivalent 4 0.99 0.97 0.64 0.02 0.90 0.88 1.43 Current 30-day SEC yield (with expense limitation) 5,6 N/A 0.16 –0.03 –0.40 N/A 0.11 0.41 Taxable equivalent 4 N/A 0.28 –0.05 –0.71 N/A 0.19 0.72 Current 30-day SEC yield (without expense limitation) 6 N/A –0.92 –1.13 –1.64 N/A –0.97 –0.69 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (1.00% for class A shares and 0.75% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 For some investors, investment income may be subject to the federal alternative minimum tax. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 4 Assumes maximum 43.40% federal tax rate for 2014. Results for investors subject to lower tax rates would not be as advantageous. 5 For the period, the fund had expense limitations, without which returns would have been lower. 6 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 12     Short-Term Municipal Income Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class Y Net expenses for the fiscal year ended 11/30/13*† 0.60% 0.80% 1.35% 0.65% 0.35% Total annual operating expenses for the fiscal year ended 11/30/13† 1.61% 1.81% 2.36% 1.66% 1.36% Annualized expense ratio for the six-month period ended 11/30/14** 0.60% 0.80% 1.13% 0.65% 0.35% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *Reflects Putnam Management’s contractual obligation to limit expenses through 3/30/15. †Other expenses are based on annualized amounts for the current fiscal year. **For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Reflects a voluntary waiver of certain fund expenses in effect during the period relating to the enhancement of certain annualized net yields for the class. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from June 1, 2014, to November 30, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $3.01 $4.01 $5.65 $3.26 $1.76 Ending value (after expenses) $1,001.70 $1,000.70 $1,000.05 $1,001.40 $1,002.90 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 11/30/14. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Short-Term Municipal Income Fund     13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended November 30, 2014, use the following calculation method. To find the value of your investment on June 1, 2014, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $3.04 $4.05 $5.71 $3.29 $1.78 Ending value (after expenses) $1,022.06 $1,021.06 $1,019.42 $1,021.81 $1,023.31 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 11/30/14. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14     Short-Term Municipal Income Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge, or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 1.00% maximum sales charge for class A shares and 0.75% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 1.00% maximum during the first year to 0.50% during the second year. After the second year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays 3-Year Municipal Bond Index is an unmanaged index of publicly issued investment-grade corporate, U.S. Treasury, and government agency securities with remaining maturities of one to three years. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Short-Term Municipal Income Fund     15 Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2014, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of November 30, 2014, Putnam employees had approximately $501,000,000 and the Trustees had approximately $141,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16     Short-Term Municipal Income Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Short-Term Municipal Income Fund     17 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2014, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2014, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2014 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2014. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund; and 18     Short-Term Municipal Income Fund • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements under the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Shareholders also voted overwhelmingly to approve these fee arrangements in early 2014, when they were asked to approve new management contracts (with the same fees and substantially identical other provisions) following the possible termination of the previous management contracts as a result of the death of the Honorable Paul G. Desmarais. (Mr. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada, which (directly and indirectly) is the majority owner of Putnam Management. Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust upon his death and this transfer, as a technical matter, may have constituted an “assignment” within the meaning of the 1940 Act, causing the Putnam funds’ management contracts to terminate automatically.) Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Short-Term Municipal Income Fund     19 Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the second of the expense limitations applied during its fiscal year ending in 2013. In addition, effective through at least March 30, 2016, Putnam Management will waive fees and/or reimburse expenses of your fund to the extent that expenses of the fund (excluding payments under the fund’s distribution plans, brokerage, interest, taxes, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses) would exceed an annual rate of 0.35% of its average net assets. Putnam Management also voluntarily waived certain fees in order to enhance your fund’s annualized net yield during its fiscal year ending in 2013. The Trustees noted that this fee waiver was voluntary and may be modified or discontinued at any time without notice. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2013 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2013 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale 20     Short-Term Municipal Income Fund as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2013 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the second-best performing mutual fund complex for both 2013 and the five-year period ended December 31, 2013. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2013 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class A share Short-Term Municipal Income Fund     21 cumulative total return performance at net asset value was in the first quartile of its Lipper peer group (Lipper Short Municipal Debt Funds) for the period from the fund’s commencement of operations on March 18, 2013 through December 31, 2013 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds), but because your fund had less than one year of performance, the Trustees considered that there had not been a sufficiently long period of time to allow for definitive conclusions about the fund’s performance. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 22     Short-Term Municipal Income Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset typeand industry sector, country, or state to show areas of concentration anddiversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they wereearned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Short-Term Municipal Income Fund     23 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Short-Term Municipal Income Fund (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of November 30, 2014, and the related statement of operations for the year then ended and the statements of changes in net assets and the financial highlights for the period from March 18, 2013 (commencement of operations) through November 30, 2013 and the year-ended November 30, 2014. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of November 30, 2014, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Short-Term Municipal Income Fund as of November 30, 2014, the results of its operations for the year then ended and the changes in its net assets and the financial highlights for the period from March 18, 2013 (commencement of operations) through November 30, 2013 and the year-ended November 30, 2014, in conformity with U.S. generally accepted accounting principles. Boston, MassachusettsJanuary 13, 2015 24     Short-Term Municipal Income Fund The fund’s portfolio 11/30/14 Key to holding’s abbreviations ABAG Association Of Bay Area Governments AGM Assured Guaranty Municipal Corporation AGO Assured Guaranty, Ltd. AMBAC AMBAC Indemnity Corporation COP Certificates of Participation FGIC Financial Guaranty Insurance Company FHA Insd. Federal Housing Administration Insured G.O. Bonds General Obligation Bonds NATL National Public Finance Guarantee Corp. PSFG Permanent School Fund Guaranteed Q-SBLF Qualified School Board Loan Fund MUNICIPAL BONDS AND NOTES (94.8%)* Rating** Principalamount Value Arizona (4.4%) AZ Agricultural Impt. & Pwr. Dist. Elec. Syst. Rev. Bonds Ser. B, 4s, 1/1/16 Aa1 $25,000 $25,989 Ser. A, 3s, 1/1/16 Aa1 35,000 36,047 AZ Hlth. Fac. Auth. Rev. Bonds (Banner Hlth.) Ser. A, 5s, 1/1/17 AA– 50,000 54,449 Ser. D, 5s, 1/1/15 AA– 25,000 25,096 AZ School Fac. Board COP, Ser. A-2, 4s, 9/1/15 A1 100,000 102,757 AZ State U. Rev. Bonds, Ser. 08-C, 5 1/2s, 7/1/15 AA 50,000 51,539 AZ Wtr. Infrastructure Fin. Auth. Rev. Bonds (Wtr. Quality), Ser. A, 3s, 10/1/17 ## Aaa 100,000 106,632 Northern AZ U. Rev. Bonds, NATL, FGIC, 5 1/4s, 6/1/15 AA– 45,000 46,107 Phoenix, Indl. Dev. Auth. Ed. Rev. Bonds (Great Hearts Academies), 3 3/4s, 7/1/24 BB+ 25,000 25,120 U. Med. Ctr. Corp. Rev. Bonds, 5s, 7/1/17 Baa2 75,000 81,553 555,289 California (12.4%) ABAG Fin. Auth. for Nonprofit Corps. Rev. Bonds (O’Connor Woods), 3s, 1/1/16 A+ 70,000 71,672 Bay Area Toll Auth. of CA Rev. Bonds (San Francisco Bay Area), Ser. F, 5s, 4/1/15 AA 30,000 30,477 CA Hlth. Fac. Fin. Auth. Rev. Bonds (Cedars-Sinai Med. Ctr.), 5s, 11/15/15 A1 50,000 52,282 (Northern CA Retirement Officers), 4s, 1/1/16 A+ 50,000 51,956 CA State G.O. Bonds, 5s, 9/1/15 Aa3 25,000 25,908 CA State Mandatory Put Bonds (12/1/16), 4s, 12/1/26 Aa3 150,000 157,880 CA State Pub. Wks. Board Rev. Bonds (Dept. of Forestry & Fire), Ser. E, 5s, 11/1/15 A1 100,000 104,386 CA Statewide Cmnty. Dev. Auth. Mandatory Put Bonds (4/2/18) (Southern CA Edison Co.), 1 3/8s, 4/1/28 Aa3 75,000 75,623 CA Statewide Cmnty. Dev. Auth. Rev. Bonds AGM, 5s, 11/15/19 AA 100,000 116,325 (Henry Mayo Newhall Memorial Hosp.), 5s, 10/1/16 (Escrowed to maturity) A+ 45,000 48,792 Chula Vista, Muni. Fin. Auth. Special Tax Bonds, 5s, 9/1/16 BBB+ 75,000 79,248 Short-Term Municipal Income Fund     25 MUNICIPAL BONDS AND NOTES (94.8%)* cont. Rating** Principalamount Value California cont. Corona-Norco, School Dist. Pub. Fin. Auth. Special Tax Bonds, Ser. A, 4s, 9/1/17 BBB+ $25,000 $27,039 Golden State Tobacco Securitization Corp. Rev. Bonds, Ser. A, 5s, 6/1/17 A1 50,000 55,690 Irvine, Special Tax Bonds (Cmnty. Facs. Dist. No. 2005), Ser. 2, 4s, 9/1/18 BBB 75,000 79,603 Irvine, Impt. Board Act of 1915 Special Assmt. Bonds (Dist. No. 1), 4s, 9/2/16 BBB– 50,000 52,502 Los Angeles, G.O. Bonds, Ser. A, NATL, FGIC, 5 1/4s, 9/1/15 Aa2 35,000 36,328 Los Angeles, Dept. of Arpt. Rev. Bonds (Los Angeles Intl. Arpt.), Ser. A, 5 1/4s, 5/15/24 AA 20,000 22,498 Modesto, Irrigation Dist. Elec. Rev. Bonds, Ser. A, 5s, 7/1/19 A+ 30,000 35,151 North Natomas, Cmnty. Fac. Special Tax Bonds, Ser. E, 5s, 9/1/16 BBB+ 75,000 80,228 Northern CA Pwr. Agcy. Rev. Bonds (Geothermal No. 3), Ser. A, 5 1/4s, 7/1/20 A1 40,000 47,253 (Hydroelec. Project No. 1-C), AGM, 5s, 7/1/16 AA 40,000 42,845 Roseville, Elec. Syst. Fin. Auth. Rev. Bonds, 3s, 2/1/15 A+ 50,000 50,240 San Francisco, City & Cnty. Arpt. Comm. Rev. Bonds, Ser. 34C, AGO, 4 1/4s, 5/1/15 AA 100,000 101,659 South Orange Cnty., Pub. Fin. Auth. Special Tax Bonds, Ser. A, 4s, 8/15/17 BBB+ 50,000 54,083 Southern CA Pub. Pwr. Auth. Rev. Bonds (San Pwr. Systs.), Ser. A, AGM, 5s, 1/1/15 AA 75,000 75,302 1,574,970 Colorado (1.0%) Denver City & Cnty., Arpt. Rev. Bonds, Ser. A 5s, 11/15/16 A2 75,000 81,296 4s, 11/15/17 A1 20,000 21,844 E-ub. Hwy. Auth. Rev. Bonds, Ser. A1, NATL, 5 1/4s, 9/1/18 AA– 20,000 22,603 125,743 Connecticut (0.9%) CT State G.O. Bonds, Ser. B, 5s, 12/1/14 Aa3 35,000 35,000 CT State Hlth. & Edl. Fac. Auth. Mandatory Put Bonds (7/21/16) (Yale U.), Ser. A, 1.35s, 7/1/42 Aaa 75,000 76,245 111,245 District of Colombia (0.6%) DC G.O. Bonds, Ser. C, AGM, 5s, 6/1/16 Aa2 75,000 80,182 80,182 Florida (3.0%) Citizens Property Insurance Corp. Rev. Bonds, Ser. A-1, 5 3/8s, 6/1/16 A+ 15,000 16,071 Escambia Cnty., Hlth. Facs. Auth. Rev. Bonds (Baptist Hlth. Care Corp. Oblig. Grp.), Ser. A, 5 1/8s, 8/15/20 A3 30,000 34,537 (Baptist Hosp., Inc.), 5s, 8/15/18 A3 60,000 66,910 FL State Muni. Pwr. Agcy. Rev. Bonds (All Requirements Pwr.), Ser. A, 4s, 10/1/16 A2 50,000 53,114 26     Short-Term Municipal Income Fund MUNICIPAL BONDS AND NOTES (94.8%)* cont. Rating** Principalamount Value Florida cont. Kissimmee, Util. Auth. Rev. Bonds, AMBAC, 5s, 10/1/16 A1 $50,000 $51,860 Miami-Dade Cnty., Wtr. & Swr. Rev. Bonds, Ser. B, AGM, 5s, 10/1/15 AA 50,000 51,980 South Broward, Hosp. Dist. Rev. Bonds (South Broward Hosp. Dist.), 4s, 5/1/16 Aa3 100,000 105,148 379,620 Georgia (1.0%) Atlanta, Arpt. Passenger Fac. Charge Rev. Bonds, Ser. B, 5s, 1/1/16 A1 25,000 26,247 Bartow Cnty., Dev. Auth. Mandatory Put Bonds (8/10/17) (GA Power Co. — Plant Bowen), 2 3/8s, 9/1/29 A 100,000 103,500 129,747 Hawaii (0.9%) HI State G.O. Bonds, 5s, 8/1/19 Aa2 100,000 117,224 117,224 Illinois (5.7%) Chicago, G.O. Bonds, Ser. A, 5s, 1/1/21 A+ 50,000 54,588 Chicago, O’Hare Intl. Arpt. Rev. Bonds Ser. C, 5s, 1/1/17 A2 100,000 108,680 Ser. D, AGM, 4s, 1/1/18 AA 75,000 81,493 Chicago, Waste Wtr. Transmission Rev. Bonds NATL, 5 1/2s, 1/1/17 AA– 50,000 54,997 Ser. A, 5s, 1/1/15 Aa1 50,000 50,199 Chicago, Wtr. Reclamation Dist. G.O. Bonds, Ser. C, 5s, 12/1/15 AAA 105,000 109,983 Cook Cnty., G.O. Bonds (Arlington Heights Twp. Dist. No. 21), NATL, 4s, 12/1/15 Aa1 25,000 25,913 IL State G.O. Bonds, 5s, 7/1/17 A3 50,000 54,675 IL State Rev. Bonds NATL, FGIC, 5 1/2s, 6/15/16 AAA 40,000 43,090 Ser. B, 5s, 6/15/15 AAA 25,000 25,644 IL State Toll Hwy. Auth. Rev. Bonds, Ser. D, 5s, 1/1/19 ## Aa3 100,000 115,121 724,383 Kentucky (0.8%) KY State Econ. Dev. Fin. Auth. Solid Waste Disp. Mandatory Put Bonds (3/2/15) (Republic Svcs., Inc.), Ser. B, 0.3s, 4/1/31 BBB+ 100,000 100,000 100,000 Louisiana (1.3%) LA State Hwy. Impt. Rev. Bonds, Ser. A, 5s, 6/15/16 Aa3 100,000 107,089 Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. A, 5s, 5/15/16 A 50,000 53,330 160,419 Maryland (0.9%) MD State G.O. Bonds 5 1/2s, 3/1/15 Aaa 25,000 25,331 Ser. A, 5 1/4s, 3/1/16 Aaa 30,000 31,862 Montgomery Cnty., COP (Public Trans. Equip.), 4s, 5/1/15 Aa1 50,000 50,787 107,980 Short-Term Municipal Income Fund     27 MUNICIPAL BONDS AND NOTES (94.8%)* cont. Rating** Principalamount Value Massachusetts (4.8%) MA State G.O. Bonds Ser. C, AGM, 4s, 8/1/16 Aa1 $25,000 $26,510 Ser. D, 4s, 8/1/16 Aa1 30,000 31,812 MA State Clean Energy Cooperative Corp. Rev. Bonds (Muni. Ltg. Plant Coop.), 4s, 7/1/17 A1 50,000 54,101 MA State Dev. Fin. Agcy. Rev. Bonds (Loomis Cmntys.), Ser. A, 3s, 1/1/17 BBB– 75,000 75,982 MA State Hlth. & Edl. Fac. Auth. Mandatory Put Bonds (12/1/17) (Amherst College), Ser. H, 0.8s, 11/1/33 Aaa 100,000 99,911 Mandatory Put Bonds (4/1/16) (U. of MA), Ser. A, 0.7s, 11/1/30 Aa2 50,000 50,040 MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Winchester Hosp.), 5s, 7/1/16 A– 25,000 26,533 (Northeastern U.), Ser. R, 4 1/2s, 10/1/15 A2 25,000 25,874 MA State Hsg. Fin. Agcy. Rev. Bonds, Ser. SF-169, 4s, 12/1/44 Aa2 200,000 218,436 609,199 Michigan (3.5%) MI Pub. Pwr. Agcy. Rev. Bonds (Belle River), Ser. A, NATL, 5 1/4s, 1/1/15 AA 25,000 25,104 MI State Rev. Bonds, AGM, 4 1/2s, 9/15/15 AA 100,000 103,259 MI State Fin. Auth. Rev. Bonds (Detroit Wtr. & Swr.), Ser. C-8, 5s, 7/1/16 BBB+ 50,000 52,694 MI State Hosp. Fin. Auth. Rev. Bonds (Henry Ford Hlth. Syst.), Ser. A, 5s, 11/15/16 A3 20,000 21,557 (Sparrow Hosp.), 5s, 11/15/16 A1 25,000 27,155 MI State Strategic Fund Ltd. Rev. Bonds (United Methodist Retirement Cmntys., Inc.), 2 3/4s, 11/15/17 BBB+/F 75,000 76,000 MI State Trunk Line Fund Rev. Bonds, Ser. A, NATL, 5 1/4s, 11/1/15 AA+ 25,000 26,158 Monroe Cnty., Hosp. Fin. Auth. Rev. Bonds (Mercy Memorial Hosp. Corp.), 5 1/2s, 6/1/15 Baa2 30,000 30,696 Wayne Cnty., Arpt. Auth. Rev. Bonds (Detroit Metro. Arpt.), 5s, 12/1/15 AA 25,000 26,107 Zeeland, Pub. Schools G.O. Bonds, AGM, Q-SBLF, 5s, 5/1/15 AA 50,000 50,984 439,714 Minnesota (4.4%) Minneapolis & St. Paul, Metro. Arpt. Comm. Rev. Bonds, Ser. A, AMBAC, 5s, 1/1/15 (Escrowed to maturity) A 80,000 80,303 Minneapolis, G.O. Bonds, Ser. A, zero%, 12/1/15 AAA 10,000 9,968 MN State G.O. Bonds (Hwy. & Var. Purpose), 5s, 8/1/16 Aa1 25,000 26,924 MN State Muni. Pwr. Agcy. Elec. Rev. Bonds 5s, 10/1/16 A2 100,000 107,966 5s, 10/1/15 A2 55,000 57,206 MN State Res. Hsg. Fin. Agcy. Rev. Bonds, Ser. A, 4s, 7/1/38 Aa1 100,000 109,258 28     Short-Term Municipal Income Fund MUNICIPAL BONDS AND NOTES (94.8%)* cont. Rating** Principalamount Value Minnesota cont. Olmsted Cnty., G.O. Bonds (Resource Recvy.), Ser. A, 4s, 2/1/15 Aaa $25,000 $25,159 Southern MN Muni. Pwr. Agcy. Syst. Rev. Bonds, Ser. A, AMBAC, 5 1/4s, 1/1/17 A1 35,000 38,355 St. Paul, Hsg. & Redev. Auth. Hlth. Care Fac. Rev. Bonds (Regions Hosp.), 5 1/4s, 5/15/17 A2 25,000 27,209 U. of MN Rev. Bonds (State Supported Stadium Debt), 5s, 8/1/15 Aa1 50,000 51,605 Western MN Muni. Pwr. Agcy. Rev. Bonds, Ser. A, AGM, 5s, 1/1/16 Aa3 25,000 26,275 560,228 Mississippi (1.2%) MS State Bus. Fin. Corp. Solid Waste Disp. Mandatory Put Bonds (3/1/17) (Waste Mgt., Inc.), 1 3/8s, 3/1/27 A– 150,000 151,145 151,145 Montana (0.8%) MT State Board of Hsg. Rev. Bonds, Ser. A-2, FHA Insd., 3s, 12/1/43 Aa1 95,000 99,369 99,369 Nevada (0.9%) Las Vegas, Special Assmt. Bonds (Dist. No. 607 Local Impt.), 3s, 6/1/16 BB/P 25,000 25,415 NV State Hwy. Rev. Bonds (Motor Vehicle Fuel Tax), 5s, 12/1/15 AAA 85,000 89,069 114,484 New Hampshire (0.7%) NH Hlth. & Ed. Fac. Auth. Rev. Bonds (Concord Hosp. Oblig. Group), Ser. A, 3s, 10/1/15 A2 85,000 86,867 86,867 New Jersey (4.8%) Burlington Cnty., Bridge Comm. Econ. Dev. Rev. Bonds, 3s, 10/1/15 Aa2 100,000 102,348 NJ State G.O. Bonds, 5s, 6/1/15 A1 25,000 25,593 NJ State Econ. Dev. Auth. Rev. Bonds (School Fac. Construction) Ser. KK, 5s, 3/1/16 A2 20,000 21,084 Ser. W, 5s, 3/1/16 (Escrowed to maturity) AA+ 25,000 26,465 NJ State Edl. Fac. Auth. Rev. Bonds (Ramapo College of NJ), Ser. I, AMBAC, 5s, 7/1/16 A2 50,000 53,359 (The College of NJ), Ser. A, 5s, 7/1/16 A2 50,000 53,359 NJ State Hlth. Care Fac. Fin. Auth. Rev. Bonds (St. Joseph Hlth. Care Syst.), 5 3/4s, 7/1/15 Baa3 10,000 10,185 (South Jersey Hosp., Inc.), 5s, 7/1/16 A2 20,000 21,033 (St. Barnabas Hlth.), Ser. A, 3 1/4s, 7/1/16 A3 25,000 25,942 NJ State Tpk. Auth. Rev. Bonds, NATL, 6 1/2s, 1/1/16 AA– 90,000 95,938 NJ State Trans. Trust Fund Auth. Rev. Bonds (Trans. Syst.), Ser. B, NATL, 5 1/4s, 12/15/14 AA– 90,000 90,176 Ocean Cnty., G.O. Bonds, 4s, 8/1/16 Aaa 75,000 79,543 605,025 Short-Term Municipal Income Fund     29 MUNICIPAL BONDS AND NOTES (94.8%)* cont. Rating** Principalamount Value New Mexico (0.6%) NM State U. Rev. Bonds, Ser. A, 4s, 4/1/15 AA $25,000 $25,315 Santa Fe, Waste Wtr. Syst. Rev. Bonds, Ser. B, 2s, 6/1/15 AA 50,000 50,457 75,772 New York (9.9%) Metro. Trans. Auth. Rev. Bonds, Ser. F, 5s, 11/15/15 AA– 75,000 78,401 Nassau Cnty., Local Econ. Assistance Corp. Rev. Bonds (South Nassau Cmntys. Hosp.), 4s, 7/1/16 A3 25,000 26,095 NY City, G.O. Bonds, Ser. E, AMBAC, 4s, 8/1/15 AA 25,000 25,639 NY City, Transitional Fin. Auth. Bldg. Aid Rev. Bonds (Fiscal 2009), Ser. S-2, 5s, 7/15/15 Aa2 75,000 77,246 NY State Dorm. Auth. Rev. Bonds (State U. Edl. Fac.), Ser. A, AMBAC, 5 1/4s, 5/15/15 Aa2 100,000 102,284 (NY U. Hosp. Ctr.), Ser. A, 5s, 7/1/17 A3 85,000 93,220 (Trustees of Columbia U.), Ser. AA, 5s, 7/1/15 Aaa 100,000 102,824 NY State Dorm. Auth. Non-State Supported Debt Rev. Bonds (The New School), 4s, 7/1/16 A3 50,000 52,690 NY State Dorm. Auth. Supported Debt Rev. Bonds (Mental Hlth. Svcs. Facs. Impt.), Ser. B, AMBAC 5s, 2/15/16 AA 85,000 85,819 5s, 2/15/16 (Prerefunded 2/15/15) AAA/P 15,000 15,145 NY State Thruway Auth. Rev. Bonds Ser. A-1, 4 1/2s, 4/1/15 AA 15,000 15,215 Ser. A-2, 4s, 4/1/16 AA 50,000 52,443 NY State Thruway Auth. Local Hwy. & Bridge Rev. Bonds 5s, 4/1/16 AA 50,000 53,105 Ser. A, 5s, 4/1/16 AA 100,000 106,209 NY State Urban Dev. Corp. Rev. Bonds (State Personal Income Tax), Ser. A, 5s, 3/15/16 AAA 100,000 106,042 Port Auth. of NY & NJ Rev. Bonds, Ser. 178, 5s, 12/1/16 Aa3 100,000 108,857 Rockland Cnty., G.O. Bonds, Ser. A, AGM, 5s, 3/1/17 AA 100,000 108,481 Westchester Cnty., Indl Dev. Agcy. Civic Fac. Rev. Bonds (Kendal on Hudson), 3s, 1/1/17 BBB/F 50,000 51,012 1,260,727 North Carolina (1.3%) Guilford Cnty., G.O. Bonds, Ser. C, 5s, 10/1/18 Aaa 100,000 115,310 NC Med. Care Comm. Retirement Fac. Rev. Bonds (The Forest at Duke, Inc.), 4.6s, 9/1/16 BBB+/F 20,000 20,629 NC State Muni. Pwr. Agcy. No. 1 Catawba Elec. Rev. Bonds, Ser. A, 5 1/4s, 1/1/17 A2 25,000 27,375 163,314 Ohio (3.7%) Cleveland, Wtr. Rev. Bonds, Ser. O, NATL, 5s, 1/1/15 Aa1 35,000 35,142 Cuyahoga Cnty., G.O. Bonds, 5s, 12/1/15 Aa1 50,000 52,399 30     Short-Term Municipal Income Fund MUNICIPAL BONDS AND NOTES (94.8%)* cont. Rating** Principalamount Value Ohio cont. Lorain Cnty., Port Auth. Econ. Dev. Facs. Rev. Bonds (Kendal at Oberlin), 3s, 11/15/16 A– $50,000 $51,067 OH State G.O. Bonds (Higher Ed.), Ser. C, 5s, 8/1/16 Aa1 25,000 26,911 (Buckeye Savers), Ser. K, 5s, 5/1/15 AAA 100,000 102,005 (Common Schools), Ser. A, 4 1/2s, 9/15/24 (Prerefunded 3/15/15) Aa1 100,000 101,237 OH State Bldg. Auth. Rev. Bonds, Ser. A, AGM, 5s, 4/1/16 Aa2 20,000 21,239 OH State Higher Edl. Fac. Comm. Rev. Bonds (U. of Dayton), FGIC, 4 1/4s, 12/1/14 A2 50,000 50,000 OH State Hosp. Fac. Rev. Bonds (Cleveland Clinic Hlth.), Ser. B, 5s, 1/1/15 Aa2 35,000 35,137 475,137 Oklahoma (0.6%) Tulsa, Arpts. Impt. Trust Rev. Bonds, Ser. A, 5s, 6/1/17 AA 75,000 82,295 82,295 Oregon (1.6%) OR State G.O. Bonds Ser. N, 4s, 12/1/16 Aa1 45,000 48,234 (Higher Ed.), Ser. B, 3 1/2s, 8/1/15 Aa1 25,000 25,555 OR State Rev. Bonds, Ser. A, 4s, 4/1/15 AAA 100,000 101,271 Portland, Swr. Syst. Rev. Bonds, Ser. A, NATL 5s, 6/15/16 Aa2 15,000 16,071 5s, 6/15/15 Aa2 15,000 15,389 206,520 Pennsylvania (7.3%) Chester Cnty., G.O. Bonds, 4s, 7/15/18 ## Aaa 100,000 111,082 East Hempfield Twp., Indl. Dev. Auth. Rev. Bonds (Student Svcs., Inc.-Millersville U.), 2 1/4s, 7/1/17 Baa3 40,000 39,880 Erie, Higher Ed. Bldg. Auth. Rev. Bonds (Gannon U.), 3s, 5/1/17 Baa2 35,000 36,087 Lancaster Cnty., Hosp. Auth. Hlth. Facs. Rev. Bonds (Lancaster Gen. Hosp.), 3s, 7/1/16 Aa3 35,000 36,362 Lancaster, Higher Ed. Auth. College Rev. Bonds (Franklin & Marshall College), 5s, 4/15/15 AA– 25,000 25,436 Lancaster, Indl. Dev. Auth. Rev. Bonds (Garden Spot Village Obligated Group), 5s, 5/1/16 BBB 75,000 78,328 PA G.O. Bonds, 5s, 3/1/16 Aa3 25,000 26,458 PA Econ. Dev. Fin. Auth. Solid Waste Disp. Mandatory Put Bonds Mandatory Put Bonds (2/2/15) (Waste Mgmt., Inc.), 0.37s, 8/1/45 A– 100,000 100,023 Mandatory Put Bonds (1/2/15) (Republic Services, Inc.), Ser. A, 0.37s, 4/1/19 BBB+ 100,000 100,000 PA Hsg. Fin. Agcy. Rev. Bonds, Ser. 115A, 1.6s, 10/1/17 AA+ 100,000 100,469 PA State G.O. Bonds Ser. 2, 5s, 4/15/15 Aa3 15,000 15,270 Ser. 1, 5s, 3/15/15 Aa3 45,000 45,628 Short-Term Municipal Income Fund     31 MUNICIPAL BONDS AND NOTES (94.8%)* cont. Rating** Principalamount Value Pennsylvania cont. PA State Higher Edl. Fac. Auth. Rev. Bonds (Temple U.), NATL, 5s, 4/1/16 Aa3 $50,000 $53,098 PA State Tpk. Comm. Rev. Bonds, Ser. B, 5s, 12/1/14 A+ 20,000 20,000 PA State Tpk. Comm. Oil Franchise Tax Rev. Bonds, Ser. A, AMBAC 5s, 12/1/16 AA 25,000 27,225 5s, 12/1/15 AA 40,000 41,906 Philadelphia, Wtr. & Waste Wtr. Rev. Bonds, Ser. A, AGM, 5s, 6/15/16 AA 20,000 21,386 Pittsburgh, G.O. Bonds, Ser. B, AGM, 5 1/4s, 9/1/16 AA 50,000 54,120 932,758 Tennessee (0.8%) Franklin Cnty., Hlth. & Edl. Fac. Board Rev. Bonds (U. of the South), AMBAC, 4 1/2s, 9/1/30 (Prerefunded 9/1/15) A+ 50,000 51,610 Kingsport, G.O. Bonds, Ser. C, AGO, 3s, 3/1/16 Aa2 50,000 51,523 103,133 Texas (9.4%) Austin, Wtr. & Waste Wtr. Rev. Bonds, Ser. A, 4s, 11/15/16 Aa2 100,000 106,884 Central TX Regl. Mobility Auth. Rev. Bonds, 5 3/4s, 1/1/17 Baa2 75,000 81,884 Clifton, Higher Ed. Fin. Corp. Rev. Bonds (Idea Pub. Schools), 5s, 8/15/15 BBB 75,000 76,846 Dallas, Area Rapid Transit Rev. Bonds, 5s, 12/1/14 AA+ 100,000 100,000 Fort Worth G.O. Bonds, 4s, 3/1/15 Aa1 50,000 50,477 Galena Park, G.O. Bonds (School Bldg.), PSFG, 5 1/2s, 8/15/16 Aaa 25,000 27,162 Hidalgo Cnty., G.O. Bonds, Ser. A, AGO, 3s, 8/15/15 Aa2 50,000 50,997 Houston, Arpt. Syst. Rev. Bonds, Ser. A, 5s, 7/1/15 A 30,000 30,831 Montgomery Cnty., G.O. Bonds, AGM, 5s, 3/1/15 Aa1 100,000 101,197 Northside, Indpt. School Dist. G.O. Bonds, Ser. A, PSFG, 4s, 2/15/18 ## Aaa 100,000 110,056 San Antonio, G.O. Bonds, 4s, 2/1/16 Aaa 100,000 104,309 San Antonio, Rev. Bonds, NATL, FGIC, 5 1/2s, 5/15/15 Aa1 25,000 25,605 Spring Branch, Indpt. School Dist. G.O. Bonds, Ser. A, PSFG, 5s, 2/1/17 ## Aaa 100,000 109,592 TX State Rev. Bonds (A&M U.), Ser. B, 5s, 5/15/15 Aaa 25,000 25,549 U. of Texas Rev. Bonds, Ser. B, 3s, 8/15/17 Aaa 100,000 106,501 Waco, Hlth. Facs. Dev. Corp. Rev. Bonds (Hillcrest Health Syst., Inc.), Ser. A, NATL, FHA Insd., 4 1/2s, 8/1/35 (Prerefunded 8/1/16) AA– 85,000 90,808 1,198,698 Utah (0.1%) UT State G.O. Bonds, Ser. B, 4s, 7/1/15 Aaa 15,000 15,336 15,336 32     Short-Term Municipal Income Fund MUNICIPAL BONDS AND NOTES (94.8%)* cont. Rating** Principalamount Value Washington (3.3%) King Cnty., G.O. Bonds, Ser. D, 5s, 1/1/16 AAA $50,000 $52,572 King Cnty., Wtr & Swr. Rev. Bonds, 5s, 1/1/17 AA+ 35,000 38,183 Seattle, Wtr. Syst. Rev. Bonds, 5s, 2/1/15 Aa1 55,000 55,451 Tobacco Settlement Auth. of WA Rev. Bonds, 5s, 6/1/15 A 100,000 102,270 Vancouver, Downtown. Redev. Auth. Rev. Bonds (Conference Ctr.), Ser. A, 3s, 1/1/16 AA 90,000 92,189 WA State G.O. Bonds Ser. C, 5s, 2/1/15 Aa1 25,000 25,205 Ser. R-2010A, 5s, 1/1/15 Aa1 35,000 35,144 (Motor Vehicle Fuel Tax), Ser. C, 4s, 6/1/15 Aa1 15,000 15,287 416,301 West Virginia (0.4%) WV State Econ. Dev. Auth. Poll Control Rev. Bonds (Appalachian Pwr. Co. — Amos), Ser. C, 3 1/4s, 5/1/19 Baa1 50,000 52,324 52,324 Wisconsin (1.8%) Madison Cnty., G.O. Bonds (Madison Area Tech. College), Ser. B, 2s, 3/1/16 Aaa 45,000 45,978 Nekoosa, Poll. Control Rev. Bonds (Nekoosa Papers, Inc.), Ser. A, 5.35s, 7/1/15 Baa1 30,000 30,579 WI State G.O. Bonds, Ser. 1, AMBAC, 5s, 5/1/16 Aa2 50,000 53,299 WI State Hlth. & Edl. Facs. Auth. Rev. Bonds (Three Pillars Sr. Living), 3s, 8/15/16 A–/F 75,000 77,111 WI State, Clean Wtr. Rev. Bonds, Ser. 1, 3s, 6/1/15 Aa1 25,000 25,329 232,296 TOTAL INVESTMENTS Total investments (cost $11,965,575) $12,047,444 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from December 1, 2013 through November 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $12,704,187. ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. Ratings are not covered by the Report of Independent Registered Public Accounting Firm. For further details regarding security ratings, please see the Statement of Additional Information. ## Forward commitment, in part or in entirety (Note 1). On Mandatory Put Bonds, the rates shown are the current interest rates at the close of the reporting period and the dates shown represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. Short-Term Municipal Income Fund     33 The dates shown on debt obligations are the original maturity dates.
